            Case 5:18-cv-02813-EJD Document 116-1 Filed 05/13/19 Page 1 of 4




 1   Daniel C. Girard (SBN 114826)
     Jordan Elias (SBN 228731)
 2   Angelica M. Ornelas (SBN 285929)
 3   Simon S. Grille (SBN 294914)
     GIRARD SHARP LLP
 4   601 California Street, Suite 1400
     San Francisco, CA 94108
 5   Telephone: (415) 981-4800
 6   Fax: (415) 981-4846
     dgirard@girardsharp.com
 7   jelias@girardsharp.com
     aornelas@girardsharp.com
 8   sgrille@girardsharp.com
 9   Steven A. Schwartz (pro hac vice)
10   Benjamin F. Johns (pro hac vice)
     Andrew W. Ferich (pro hac vice)
11   Beena M. McDonald (pro hac vice)
     CHIMICLES SCHWARTZ KRINER
12
     & DONALDSON-SMITH LLP
13   One Haverford Centre
     361 West Lancaster Avenue
14   Haverford, PA 19041
     Telephone: (610) 642-8500
15
     Fax: (610) 649-3633
16   sas@chimicles.com
     bfj@chimicles.com
17   awf@chimicles.com
     bmm@chimicles.com
18
19   Interim Class Counsel
     [Additional counsel listed on signature page]
20
                                     UNITED STATES DISTRICT COURT
21                                 NORTHERN DISTRICT OF CALIFORNIA
22                                        SAN JOSE DIVISION
                                                     Case No. 5:18-cv-02813-EJD-VKD
23
     IN RE: MACBOOK KEYBOARD
                                                     DECLARATION OF ANGELICA M.
24   LITIGATION
                                                     ORNELAS IN SUPPORT OF PLAINTIFFS’
25                                                   ADMINISTRATIVE MOTION TO FILE
                                                     UNDER SEAL
26
                                                     N.D. Cal. Local Rules 7-11 and 79-5
27
                                                     Judge: Honorable Edward J. Davila
28
                                               1
              DECLARATION OF ANGELICA M. ORNELAS IN SUPPORT OF PLAINTIFFS’
                      ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                              Case No. 5:18-cv-02813-EJD-VKD
             Case 5:18-cv-02813-EJD Document 116-1 Filed 05/13/19 Page 2 of 4




 1          I, Angelica M. Ornelas, declare as follows:
 2          1.      I am an associate at the law firm Girard Sharp LLP, interim class counsel for Plaintiffs
 3   in the above-captioned action. I submit this declaration in accordance with Civil Local Rule 79-
 4   5(d)(1)(A) in support of Plaintiffs’ Administrative Motion to Seal.
 5          2.      A Stipulated Protective Order has been entered in this case, under which a party or non-
 6   party may designate information or items that it produces in disclosures or in responses to discovery as
 7   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (“Protected
 8   Material”). (Dkt. Nos. 83, 84, ¶ 2.4.)
 9          3.      Paragraph 14.3 of the Stipulated Protective Order governs the filing of materials so
10   designated and restricts the filing of such materials in the public record.
11          4.      The following pages of Plaintiffs’ First Amended Consolidated Class Action Complaint
12   quote, reference, or otherwise rely on documents designated by Defendant as Protected Material
13   pursuant to the Stipulated Protective Order:
14                               Complaint Page                    Lines
15                                        2                        23-24
16                                       30                     5, and 9-11
17                                       31                         8-28
18                                       32                         1-27
19
                                         33                         1-12
20
                                         37                        19-21
21
                                         38                          1-8
22
                                         40                         5-10
23
                                         42                        20-22
24
25
26
27
28
                                              2
                 DECLARATION OF ANGELICA M. ORNELAS IN SUPPORT OF PLAINTIFFS’
                         ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                 Case No. 5:18-cv-02813-EJD-VKD
             Case 5:18-cv-02813-EJD Document 116-1 Filed 05/13/19 Page 3 of 4




 1          I declare under penalty of perjury under the laws of the United States that the foregoing is true
 2   and correct. Executed this 13th day of May, 2019, in San Francisco, California.
 3
                                                                 /s/ Angelica M. Ornelas
 4
                                                                 Angelica M. Ornelas
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            3
               DECLARATION OF ANGELICA M. ORNELAS IN SUPPORT OF PLAINTIFFS’
                       ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                               Case No. 5:18-cv-02813-EJD-VKD
             Case 5:18-cv-02813-EJD Document 116-1 Filed 05/13/19 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on May 13, 2019, I electronically filed the foregoing document using the
 3   CM/ECF system, which will send notification of such filing to all counsel of record registered in the
 4   CM/ECF system. I also caused a copy of the under seal document to be served via electronic mail on
 5   defense counsel.
 6
 7   Dated: May 13, 2019                          /s/Angelica M. Ornelas
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            4
               DECLARATION OF ANGELICA M. ORNELAS IN SUPPORT OF PLAINTIFFS’
                       ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                               Case No. 5:18-cv-02813-EJD-VKD
